Title: From Thomas Jefferson to Sampson Mathews, 12 January 1781
From: Jefferson, Thomas
To: Mathews, Sampson



Sir
Richmond Jany 12. 1781.

The Enemy have retired from this place and fallen down James River. We have reason to apprehend their next stroke is at Fredericksburg where Mr. Hunter’s Works and some public Works are of such importance as to require protection. Having heard of your being on the road with the Militia from beyond the Ridge I am to desire you to turn off immediately to Fredericksburg, and to proceed with all possible dispatch. There Genl. Weedon will be ready to direct your operations. It is apprehended the Enemy (if they aim at that place) will land on Potowmack, from which they will have seven Miles to march through Woods and defiles. The distance is short, but the ground very favorable for the Rifle service.

T.J.

